DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08 September 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 08 Sept. 2021 (“Response”)
Claims 1–7, 9–12, 20–25, 27–30, and 38–46 are currently pending.
Claims 1–7, 9–12, 20–25, 27–30, and 45–46 have been examined.
Claims 38–44 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Denny, in view of Ohara and Cullen
Claims 1–7, 9–12, 20–25, and 27–30 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Denny (US 2007/0162309 A1), in view of Ohara (US 2007/0208665 A1) and in view of Cullen et al. (US 2009/0327363 A1) (“Cullen”).
As per claim 20, Denny teaches a method for managing a digital script in an electronic prescription system, the method comprising:
selecting an existing digital script comprising one or more fields of static data including patient identification data (e.g., fig. 8A “Patient Name” “Social Security Number” “Date of Birth”), caregiver identification data (e.g., fig. 8A “Practitioner Name” “DEA #” “State License #”), and drug product information (e.g., fig. 8A “Medication”) ([0062] [0065] [0068]–[0069]; [0076]);
selecting one or more fields of dynamic data relating to the digital script including current patient medical information ([0071]–[0072]);
merging the dynamic data fields with the static data fields to create a modified digital script (fig. 8A–8B; [0071]–[0072]), including
determining one or more designated branded users that are authorized to modify at least one of the dynamic data fields ([0078] “transmitted through the host system 12 to one of the health care provider systems 14 associated with the health care provider identified by the practitioner information section 306 of the filled prescription stored”; [0080]–[0081];), [and]
associating, in the modified digital script, an identity of the determined designated branded users with the dynamic data fields that the determined designated branded users are authorized to modify (figs. 8A/8B associate the identity in 306 with the fields in 312),
1;
applying a security procedure to the modified digital script to create a secured modified digital script ([0078]); and
storing the secured modified digital script in an electronic datastore ([0078]).
Denny does not expressly disclose changing, in the modified digital script, at least one of the dynamic data fields with the associated identity of the determined designated branded users into a static data field that maintains the associated identity and cannot be modified by branded users other than the determined designated branded users.
Ohara teaches changing, in [a] modified digital script (“electronic document”), at least one of [ ] dynamic data fields (“one or a plurality of variable fields”) with [an] associated identity of [ ] determined designated branded users (“user (including a user group)”) into a static data field (“prevent operation by a user who has no permission” “permissions such as … rewriting (changing)”) that maintains the associated identity and cannot be modified by branded users other than the determined designated branded users (abstract, [0052]; also [0050]–[0051]), wherein one or more of the dynamic data fields in the modified digital script are dynamic to one or more designated branded users and are static to other branded users (abstract, [0052]; also [0050]–[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Denny to change at least one dynamic field (e.g., 324) to a static 
Furthermore, Denny does not expressly disclose that the one or more fields of static data includes diagnosis identification data.
Primarily, the “diagnosis identification data” is nonfunctional descriptive data, and is therefore not given patentable weight to overcome Denny.
However, in the interest of compact prosecution, Cullen teaches one or more fields of static data includes diagnosis identification data ([0061] “Patient Diagnosis/Condition”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the static data of Denny/Ohara to include the diagnosis identification data taught by Cullen. One would have been motivated to do so to identify a diagnosis in the digital script.
As per claim 21, Denny, Ohara, and Cullen teach the method of claim 20, wherein the security procedure includes encoding the modified digital script (Cullen [0076] teaches “reformatting [or encoding] transaction content to be compatible and/or acceptable to a particular third party system”; it would have been obvious to apply this teaching as part of the security procedure of Denny/Cullen shown above in order to prepare the data for secure transmission to the third party).
As per claim 23, Denny, Ohara, and Cullen teach the method of claim 20, further comprising outputting the secured modified digital script (Denny [0078]).
As per claim 24, Denny, Ohara, and Cullen teach the method of claim 23, wherein the secured modified digital script is output to one of the one or more designated branded user (Denny [0078]).

As per claim 27, Denny, Ohara, and Cullen teach the method of claim 20, further comprising: requesting at least one of the dynamic data fields or at least one of the static data fields from a network database over an interface for communicating with the network database in a computer network (Denny [0059]).
As per claim 28, Denny, Ohara, and Cullen teach the method of claim 20, further comprising: outputting the secured modified digital script to a network database over an interface for communicating with the network database in a computer network (Denny [0078]).
As per claim 29, Denny, Ohara, and Cullen teach the method of claim 20, wherein at least one of the static data fields includes: prescription data, an order set, prescription interaction data, a customized medical directive, a diagnosis code, patient data, caregiver data, provider data, pharmacist data, dispensary data, data extracted from an existing digital script, insurance data, payment data, a record of generating a new digital script, a modification to an existing digital script, a record of filling a digital script, and a representation of the number of refills remaining (Denny figs. 8A–8B; Cullen [0052]–[0067]).
As per claim 30, Denny, Ohara, and Cullen teach the method of claim 20, wherein at least one of the dynamic data fields includes: prescription data, an order set, prescription interaction data, a customized medical directive, a diagnosis code, patient data, caregiver data, provider data, pharmacist data, dispensary data, data extracted from an existing digital script, insurance data, payment data, a record of generating a new digital script, a modification to an existing digital script, a record of filling a digital script, or a representation of the number of refills remaining (Denny figs. 8A–8B; Cullen [0076]).

Claims 1–2, 4–7, 9–12, and 45 contain language similar to claims 20–21, 23–25, and 27–30, and 46 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–2, 4–7, 9–12, and 45 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Denny, Ohara, and Cullen, in view of Cohen
Claims 3 and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Denny, Ohara, and Cullen, in view of Cohen et al. (US 2006/0031094 A1) (“Cohen”).
As per claim 22, Denny, Ohara, and Cullen teach the method of claim 20, but do not expressly teach wherein the security procedure includes encrypting the modified digital script. Cohen teaches a security procedure includes encrypting a digital script [0149] “Suitable security measures may be imposed by system 16 … for communication and/or storage of such prescriptions or other records, including, but not limited to encryption, password protection procedures, or the like.”). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Denny/Ohara/Cullen to apply an encryption security procedure to the modified digital script as taught by Cohen. One would have been .
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
encode “To format (electronic data) according to a standard format.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
merge “To combine or unite into a single entity.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
Response to Arguments
Applicant argues “Denny describes the creation of a new data base record that comprises an entirely new prescription from an existing digital prescription by auto populating fields in the new prescription.” Response 17 (emphasis in original).
The Examiner respectfully disagrees. As shown in at least fig. 8B, an existing digital prescription 314 is modified by adding/filling-in fields of block 312, thereby creating a modified record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner also notes that the descriptive language “being dynamic to one or more designated branded users and being static to other branded users” does not affect the “merging” in a manipulative sense, and is therefore nonfunctional.